Case 2:20-cv-00283-JRG Document 54 Filed 04/15/21 Page 1 of 7 PageID #: 1505




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

JAPAN DISPLAY INC. [and PANASONIC
LIQUID CRYSTAL DISPLAY CO., LTD.],

               Plaintiffs,             CIVIL ACTION NO. 2:20-cv-00283-JRG
                                       CIVIL ACTION NO. 2:20-cv-00284-JRG
                   v.                  CIVIL ACTION NO. 2:20-cv-00285-JRG

TIANMA MICROELECTRONICS CO.
LTD.,                                  JURY TRIAL DEMANDED

              Defendant.



DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO COMPEL INVALIDITY
CONTENTIONS AND ACCOMPANYING TECHNICAL AND SALES INFORMATION,
      AND TO STRIKE DEFENDANT’S ELIGIBILITY CONTENTIONS
Case 2:20-cv-00283-JRG Document 54 Filed 04/15/21 Page 2 of 7 PageID #: 1506




       Defendant Tianma Microelectronics Co. Ltd. (“Tianma Microelectronics”) hereby

responds to Plaintiffs’ Motion to Compel Invalidity Contentions and Accompanying Technical

and Sales Information, and to Strike Defendants’ Deficient Eligibility Contentions. Dkt. No. 47.

As discussed below, and as repeatedly explained to Plaintiff during the meet-and-confer process,

Defendant has been diligently collecting the technical information JDI requests and should be

able to produce the information soon. Defendant also agrees to produce the worldwide sales

information and invalidity contention supplements that JDI seeks. Therefore, Defendant believes

most of the issues raised in the Motion are moot. The remaining parts of JDI’s motion should be

denied as improper.

I.     JDI’s Request for Sales Data and Technical Information of 2400+ Accused Products

       JDI asks the Court to compel production of sales and technical information for the

Accused Products. Tianma Microelectronics submits that it has been working on collecting the

worldwide sales data for the 2,400+ Accused Products. It has been a significant endeavor

because of the sheer number of products JDI has accused. As of this response, the collection and

verification of the sales data are near completion, and Tianma Microelectronics expects to

produce, by April 23, 2021, if not earlier, sales information of not only those products sold by

Tianma Microelectronics, but also those products by its Chinese operating subsidiaries.1




1
  The production of sales data from the Chinese subsidiaries is only meant to demonstrate that
the vast majority of the 2400+ accused products have nothing to do with the U.S. It is not an
admission that such subsidiaries are parties to this case, or that their sales should be imputed to
defendant Tianma Microelectronics.


DEFENDANT’S RESPONSE TO MOTION TO COMPEL - Page 1
Case 2:20-cv-00283-JRG Document 54 Filed 04/15/21 Page 3 of 7 PageID #: 1507




       In addition, for those products that were either shipped to or invoiced to a United States

address2, Tianma Microelectronics is collecting and will be producing the requested technical

documentation by May 15, 2021.

       The production of worldwide sales data and technical information as outlined above

should moot JDI’s requests under §§ I.A and II of its motion.3 Discovery does not close until

September 13, 2021. Defendant’s proposed schedule above for the production of sales data and

technical documentation allows JDI more than enough time to review the production, develop its

positions, and decide how to narrow the scope of these cases. If, after reviewing the production,

JDI believes it to be insufficient, Defendant will work with JDI to resolve any remaining issues.

II.    Prior Art Devices Under P.R. 3-3(a)

       JDI moves to compel Tianma Microelectronics to supplement its invalidity contentions to

provide claim charts for prior art products under P.R. 3-3(c), arguing that Tianma should not be

allowed to rely on JDI’s own allegations. Mot. at 4.

       As background, in its Preliminary Infringement Contentions, JDI accused nearly all of

Tianma Microelectronics’s LCD panels products it could find on the Internet, over 2,400

products. Aside from a handful of the so-called “representative” products, JDI apparently made

little effort to investigate the actual technical implementations and seems to have neglected to

check whether the accused products actually pre-dated the patents.



2
  JDI also envisioned a similar scope of the case, stating in its Infringement Contentions that it
“intend[s] . . . to remove products that are shown through discovery not to have been made, used,
offered for sale, sold, and/or imported in or into the United States since August 31, 2014.” Ex. 1,
Infr. Contentions at 7-8.
3
  Defendant notes that at the meet-and-confer telephone conference of March 30, 2021, JDI’s
counsel stated that JDI needed the sales information so that it could learn the identity of
Tianma’s customers to determine whether to sue them. This Court’s Protective Order strictly
prohibits use of confidential information for any purpose other than for these cases. See
Protective Order, Dkt. No. 36, at ¶ 7.


DEFENDANT’S RESPONSE TO MOTION TO COMPEL - Page 2
Case 2:20-cv-00283-JRG Document 54 Filed 04/15/21 Page 4 of 7 PageID #: 1508




       On March 3, in the preliminary invalidity contentions, Defendant pointed out that JDI’s

accusation of infringement by several hundred products that predated the asserted patents meant

that the relevant patents must be invalid. Ex. 2. Now, JDI tries to wiggle out of its predicament,

arguing that its infringement case was only placed under a “representative products theory,” that

Tianma Microelectronics cannot argue non-infringement and invalidity at the same time, and that

Plaintiffs needed “necessary technical discovery” before confirming their infringement positions.

Mot. at 4. But these arguments have very little to do with the invalidity contentions.

       Rather, the question here is simply whether a product accused of infringement was first

sold before the asserted patent(s). Information about the dates of first sales can be determined

from public sources. JDI admits that the “[t]he lists of Accused products were generated from

publicly available information.” Id. That same public source presumably had the sales dates as

well. To be certain, the dates of prior sales Defendant relied on are readily available at

https://www.panelook.com/, a public website from which JDI possibly had assembled the lists of

Accused Products.

       Regardless, Tianma Microelectronics will provide the requested claim charts and

technical documents but requests that the Court permit it to do so by May 7, 2021, i.e., two more

weeks of time than that suggested by JDI in its Proposed Order. In light of Tianma

Microelectronics’s commitment, this issue is also moot.

III.   Eligibility Contentions

       JDI’s concerns with Tianma Microelectronics’s ineligibility contentions under 35 U.S.C.

§ 101 read like a motion for summary judgment of patent eligibility. JDI provides no support for

its argument that Tianma Microelectronics’s contention should be stricken and as such its motion

should be denied.




DEFENDANT’S RESPONSE TO MOTION TO COMPEL - Page 3
Case 2:20-cv-00283-JRG Document 54 Filed 04/15/21 Page 5 of 7 PageID #: 1509




       Any complaints JDI has regarding the specificity in Tianma Microelectronics’s eligibility

contentions are a function of JDI’s own generic infringement contentions. For example, JDI

contends that “LTPS IPS” products (i.e., the products in Appendix 2 of its infringement

contentions) infringe 14 of the 15 patents at issue. See, e.g., Infr. Contentions, Dkt. No. 42-29 at

6 (“Appendix 2 provides a list of all such LTPS IPS Products currently known to Plaintiffs.”).

And, JDI contends that “a-Si IPS” products (i.e., the products in Appendix 4 of its infringement

contention) infringe the remaining 1 of the 15 patents at issue. See, e.g., id. at 6 (“Appendix 4

provides a list of all such a-Si IPS Products currently known to Plaintiffs.”). JDI provides no

additional context for its broad allegations. The only apparent common thread in these products

is that they are “IPS” products. JDI contends, in essence, that IPS (in-plane switching) products,

without more, infringe and as such attempts to pre-empt the entire field of in-plane switching.

       Regarding demonstration that the elements of the claims are well understood, routine, and

conventional, Tianma Microelectronics’s invalidity claim charts provide that demonstration. The

charts identify where in the prior art and when all of the limitations were known prior to the

asserted patents. JDI identifies no basis on which to strike Defendant’s preliminary invalidity

contentions, and this part of its motion should be denied on that basis alone.

IV.    Conclusion

       For the above reasons, JDI’s motion to compel should be denied.



Dated: April 15, 2021                         Respectfully submitted,

                                              By: /s/ Aidan C. Skoyles
                                              James R. Barney (pro hac vice)
                                              james.barney@finnegan.com
                                              Qingyu Yin (pro hac vice)
                                              qingyu.yin@finnegan.com
                                              Aidan C. Skoyles (pro hac vice)
                                              aidan.skoyles@finnegan.com


DEFENDANT’S RESPONSE TO MOTION TO COMPEL - Page 4
Case 2:20-cv-00283-JRG Document 54 Filed 04/15/21 Page 6 of 7 PageID #: 1510




                                   FINNEGAN LLP
                                   901 New York Avenue N.W.
                                   Washington, DC 20001
                                   Telephone: 202-408-4000
                                   Facsimile: 202-408-4400

                                   Eric H. Findlay
                                   State Bar No. 00789886
                                   Brian Craft
                                   State Bar No. 04972020
                                   FINDLAY CRAFT, P.C.
                                   102 N. College Ave., Ste. 900
                                   Tyler, TX 75702
                                   (903) 534-1100 Telephone
                                   (903) 534-1137 Facsimile
                                   efindlay@findlaycraft.com
                                   bcraft@findlaycraft.com

                                   Attorneys for Defendant
                                   Tianma Microelectronics, Co. Ltd.




DEFENDANT’S RESPONSE TO MOTION TO COMPEL - Page 5
Case 2:20-cv-00283-JRG Document 54 Filed 04/15/21 Page 7 of 7 PageID #: 1511




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on April 15, 2021, a true and correct copy of the above

document was served on all counsel of record who are deemed to have consented to electronic

service via the Court’s CM/ECF system per Local Rule CV-5(a)(3)(A).


                                              /s/ Catherine Sadler
                                              CATHERINE SADLER
